Citation Nr: 1004410	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability rating higher than 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.


FINDING OF FACT

The Veteran's hearing loss is manifested by an average 
puretone threshold of 104 decibels in the right ear and 36 
decibels in the left ear with speech discrimination 
unmeasurable in the right ear and 92 percent in the left 
ear. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for the Veteran's hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86 Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2008).  

Service connection was established for right ear hearing 
loss in an August 1978 rating decision.  In January 2005, 
the RO received a claim for an increased disability rating 
for his right ear hearing loss.  The Veteran's left ear 
hearing loss has never been found to have had onset or to be 
related to his active service.  Under the facts of this 
case, VA will consider the extent of hearing loss in both 
ears in determining the rating to be assigned for his 
hearing loss disability.  38 C.F.R. § 3.383.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  Id.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment 
of a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  
Id.  Table VII is then applied to arrive at a rating based 
upon the respective Roman numeral designations for each ear.  
Id.

Exceptional patterns of hearing impairment allow for 
assignment of the Roman numeral designation through the use 
of Table VI or an alternate table, Table VIA, whichever is 
more beneficial to the Veteran.  38 C.F.R. § 4.86.  This 
applies for two patterns.  In both patterns each ear will be 
evaluated separately.  Id.  The first pattern is where the 
pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more.  38 C.F.R. § 4.86(a).  The second pattern 
is where the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  If 
the second pattern exists, the Roman numeral will be 
elevated to the next higher numeral.  Id.  

There are several audiology examination results of record, 
including results from October 2002, July 2005, and March 
2007.  The most severe hearing loss is shown in the July 
2005 examination report.  That report documented pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 100, 100, 105, greater than 105, and greater 
than 105 decibels, respectively, for an average over the 
four frequencies of interest of 104 decibels.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 20, 25, 25, 45, and 50 decibels, 
respectively, with an average over the four frequencies of 
interest of 36 decibels.  Speech recognition ability could 
not be determined for the Veteran's right ear and was 88 
percent in the left ear, providing highly probatative 
evidence against this claim as it indicates that the 
standards of a higher evaluation are not met.  

Under either Table VI or Table VIA, Roman numeral XI is 
assigned for the Veteran's right ear.  Under Table VI Roman 
numeral II is assigned for the Veteran's left ear as opposed 
to Roman numeral I under Table VIA.  Neither ear 
demonstrated a pure tone threshold at 1000 Hz of 30 decibels 
or less with a pure tone threshold at 2000 Hz of 70 decibels 
or more.  Hence there is no basis for assigning higher Roman 
numerals to either ear based on an exceptional pattern of 
hearing loss.  

Applying Table VII, the intersection of row II with column 
XI yields a percentage evaluation of 10 percent for hearing 
impairment.  This is the value assigned by the RO.  This is 
the highest rating provided for by the rating schedule under 
these facts.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "in addition to dictating objective test results, 
a VA audiologist must fully describe the function effects 
caused by a hearing disability in his or her final report."  
Martinak v. Nicholson, 21. Vet App. 447, 455 (2007).  In 
Martinak the Court found that the examination report 
satisfied that requirement because the examiner had noted 
that the Veteran's hearing loss (and tinnitus) affected his 
sleep.  Id.  

Similar to the facts in Martinak, in the instant case the 
July 2005 examination report includes that the Veteran has 
his greatest difficulty in trying to understand 
conversations without repetition.  Although the March 2007 
hearing examination showed no greater hearing loss in either 
ear, the Veteran's subjective history, or chief complaint, 
was listed.  The examiner recorded that the Veteran believed 
that his hearing loss had worsened since 2000.  

To the extent that the March 2007 examination report is not 
as detailed as to functional effects of the Veteran's 
hearing loss disability, the Board finds that because the 
July 2005 examination contained objective findings of more 
severe hearing loss than did the March 2007 examination 
report, that even if one could say that the March 2007 
examination was deficient under Martinak, the July 2005 
examination was adequate in and of itself for rating 
purposes.  

Also considered by the Board is whether referral for a 
rating outside of the schedule is warranted.  To accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Id.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Additionally, the Board must address referral under 38 
C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is 
not required, and the analysis stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology, then either the RO or the 
Board must determine whether the veteran's exceptional 
disability picture includes other related factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The evidence of record does not show that the Veteran's 
hearing loss disability results in a level of disability or 
symptomatoloy not contemplated by the rating schedule.  The 
rating schedule contemplates a full range of hearing loss 
disability from relatively minor hearing loss to severe 
hearing loss in both ears.  Here the Veteran has objectively 
determined severe hearing loss in one ear and relatively 
minor hearing loss in the other ear.  By his description, 
the symptom that causes him significant distress is the need 
to ask others to repeat themselves when engaging in 
converstation.  This is contemplated by the rating schedule, 
including the criteria based on speech recognition.  Based 
on this finding, the Board declines to refer this issue for 
extraschedular consideration.  

Because the Veteran's hearing loss disability is already 
appropriately rated under the schedule and because the 
criteria for referring the matter for extrachedular 
consideration have not been met, the appeal must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in January 2005 and August 2006 
that fully addressed all three notice elements.  The January 
2005 letter informed the Veteran that the evidence required 
to substantiate the claim was evidence showing that his 
disability had increased in severity.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The August 2006 letter provided more detailed 
notice as to the evidence required to substantiate his claim 
as well as informing him a to how VA assigns disability 
ratings.  

To the extent that the duty to notify was not completely 
satisfied until August 2006, after the initial adjudication 
of his claim by the RO, the timing defect has been cured.  
In that regard, the Veteran had an opportunity to 
meaningfully participate in the development of his claim 
since the August 2006 notice and the RO readjudicated his 
claim in an October 2006 statement of the case and again in 
an April 2007 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and afforded the Veteran sufficient adequate 
examinations in July 2005 and March 2007.  The adequacy of 
these examinations is discussed in more detail in the 
section of this decision addressing the merits of the claim.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


